Citation Nr: 1431095	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to March 2005. This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO)(the Agency of Original Jurisdiction (AOJ)), which notified the Veteran that as of March 17, 2011 all of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and he was not entitled to any more educational benefits.  He appeals essentially for 12 months of additional educational benefits beyond March 17, 2011.  In September 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

In a February 2013 decision, the Board denied the Veteran's appeal seeking additional VA educational assistance benefits under Chapter 33.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and remand the case to the Board.  The Court in February 2014 granted the Joint Motion, vacating the Board's decision and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  

In a letter received at the Board in June 2014, the Veteran appears to have raised an issue regarding an erroneous calculation of Chapter 33 educational assistance monetary benefits that he alleges are still owed to him for a period of 4 months and 14 days (which he asserted was separate from the "10 months 17 days I am claiming are still due," presumably in connection with the current appeal).  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2014 Joint Motion for Remand, the parties agreed that neither the Board in its February 2013 decision nor the evidence of record established to an adequate degree how the Veteran's use of his education benefits was calculated to determine whether he had exhausted all his available benefits.  It was pointed out that a June 2011 RO letter to the Veteran, which explained how many months and days of entitlement remained over time of his Chapter 33 eligibility beginning in August 2009, was inconsistent with other dated and undated documents to include enrollment certificates and VA screens showing hours of classes.  

Given the contradictory and ambiguous data in the file regarding the Veteran's use of his educational eligibility entitlement, the parties agreed that "a clear and understandable audit and explanation can be provided" to show precisely how the 19 months and 17 days of educational entitlement that existed in August 2009 (as accepted by the Board in its decision) was utilized and whether there was any remaining eligibility.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct an audit of the Veteran's account regarding the VA educational assistance benefits he received under both Chapter 30 and Chapter 33, to determine how the usage of the Veteran's benefits was calculated and whether the calculations were accurate.  It is noted that several documents in the file provide contradictory information as to the Veteran's remaining eligibility for education benefits over time (see, e.g., the RO's June 2011 letter of explanation to the Veteran compared with "work product summaries"  printed in October 2011 and January 2011, two documents dated in about May 2011, and a January 2011 letter sent to the Veteran).  

The audit and accompanying explanation should provide an accounting that clearly sets forth the precise months and days of usage of the Veteran's education entitlement, for each school term, both before and after his irrevocable election to transfer his remaining entitlement to education assistance benefits under Chapter 30 to Chapter 33 benefits (Post-9/11 GI Bill) in August 2009.  In particular, the audit should reflect whether the Veteran has any available benefits remaining after March 17, 2011.  

2.  After completion of the above, readjudicate the Veteran's claim for additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

